Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/027,768 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are disclosed in the pending Application 17/027,768.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al (U.S. Pub. 2017/0151780)
Regarding claim 1, Masuda discloses an image forming apparatus comprising an ink having a dynamic surface tension of from 30 to 50 mN/m at a life time of 15 msec at 25 degrees C (Abstract)
A container (35) containing the ink (Figure 13; Paragraphs 0250); a head configured to discharge droplets of multiple sizes (Paragraph 0061) and comprising a nozzle surface (nozzle plate; abstract)
Regarding the following limitations:
A head configured to discharge the ink to a fabric including a first fabric comprising synthetic fiber in an amount of more than 50 percent by mass and a second fabric comprising natural fiber in an amount of 50 percent by mass or greater; wherein a droplet of the ink discharged to the first fabric is larger than a droplet of the ink discharged to the second fabric

It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parete Masham, 2 USPQ2d 1647 (1987)
Regarding claims 2-15, Claims 2-15 are directed limitations to a head which is configured to perform the claimed discharges and positioning, however the Examiner notes the claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114).  Masuda discloses a container containing the ink and a head, comprising a nozzle surface, configured to discharge droplets of multiple sizes (Figure 13; Paragraph 0061; Abstract).  Masuda discloses all of the claimed structural limitations, therefore the above limitations are given little patentable weight and considered 
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parete Masham, 2 USPQ2d 1647 (1987)
Regarding claim 16, Masuda discloses an image forming apparatus comprising an ink having a dynamic surface tension of from 30 to 50 mN/m at a life time of 15 msec at 25 degrees C (Abstract)
A container (35) containing the ink (Figure 13; Paragraphs 0250); a head configured to discharge droplets of multiple sizes (Paragraph 0061) and comprising a nozzle surface (nozzle plate; abstract)
Regarding the following limitations:
Wherein a droplet of the ink discharged to a fabric comprising synthetic fiber is larger than a droplet of the ink discharged to a fabric consisting of natural fiber 
The Examiner notes the claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114).  Masuda discloses a container containing the ink and a head, comprising a nozzle surface, configured to discharge droplets of multiple sizes (Figure 13; Paragraph 0061; Abstract).  Masuda discloses all of the claimed structural limitations, therefore the above limitations are given little patentable weight and 
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parete Masham, 2 USPQ2d 1647 (1987)
Regarding claim 17, Masuda discloses an image forming apparatus comprising an ink having a dynamic surface tension of from 30 to 50 mN/m at a life time of 15 msec at 25 degrees C (Abstract)
A container (35) containing the ink (Figure 13; Paragraphs 0250); a head configured to discharge droplets of multiple sizes (Paragraph 0061) and comprising a nozzle surface (nozzle plate; abstract)
Regarding the following limitations:
Wherein a droplet of the ink discharged to a fabric comprising synthetic fiber in an amount of more than 50 percent by mass is larger than a droplet of the ink discharged to a fabric comprising natural fiber in an amount of 50 percent by mass or greater
The Examiner notes the claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114).  Masuda discloses a container containing the ink and a head, comprising a nozzle surface, configured to discharge droplets of multiple sizes (Figure 13; 
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parete Masham, 2 USPQ2d 1647 (1987)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 3, 2021